Exhibit 99.1 IN THE UNITED STATES BANKRUPTCY COURT FOR THE NORTHERN DISTRICT OF TEXAS FORT WORTH DIVISION § IN RE: § Chapter 11 § THE BOMBAY COMPANY, INC. § CASE NO. 07-44084-dml-11 THE BOMBAY FURNITURE COMPANY, INC., § CASE NO. 07-44085-dml-11 BBA HOLDINGS, LLC, § CASE NO. 07-44086-dml-11 BOMBAY INTERNATIONAL, INC., § CASE NO. 07-44087-dml-11 BAILEY STREET TRADING COMPANY, and § CASE NO. 07-44088-dml-11 BMAJ, INC. § CASE NO. 07-44061-dml-11 § Debtors. § Jointly Administered Under § Case No. 07-44084-dml-11 DISCLOSURE STATEMENT FOR FIRST AMENDED CONSOLIDATED JOINT PLAN OF LIQUIDATION OF THE DEBTORS TOGETHER WITH THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS UNDER CHAPTER 11 OF THE BANKRUPTCY CODE July 2, 2008 HAYNES AND BOONE, LLP COOLEY GODWARD KRONISH LLP 901 Main Street, Suite 3100 1114 Avenue of the Americas Dallas, Texas 75202 New York, NY10036-7798 Tel.: (214) 651-5000 (212) 479-6000 Robert D. Albergotti Jay R. Indyke State Bar No. 00969800 Cathy Hershcopf Gregory G. Plotko Jeffrey L. Cohen -and- HAYNES AND BOONE, LLP -and- 201 Main Street, Suite 2200 Fort Worth, Texas 76102 -and- FORSHEY & PROSTOK, L.L.P. Telephone:(817) 347-6600 777 Main Street, Suite 1290 John D. Penn Fort Worth, Texas 76102 State Bar No. 15752300 Telephone:(817) 877-8855 Ian T. Peck Jeff P. Prostok State Bar No. 24013306 State Bar No. 16352500 Counsel to the Debtors Counsel to the Official Committee of Unsecured Creditors I.INTRODUCTION The Bombay Company, Inc., The Bombay Furniture Company, Inc., BBA Holdings, LLC, Bombay International, Inc., Bailey Street Trading Company and BMAJ, Inc. (collectively, “Bombay” or the “Debtors”), and the Official Committee of Unsecured Creditors of the Debtors (the “Committee”) submit this Disclosure Statement for First Amended Consolidated Joint Plan of Liquidation of the Debtors Together With the Official Committee of Unsecured Creditors Under Chapter 11 of the Bankruptcy Code (as may be amended, the “Disclosure Statement”).This Disclosure Statement is to be used in connection with the solicitation of votes on the First Amended Joint Plan of Liquidation of the Debtors Together With the Official Committee of Unsecured Creditors Under Chapter 11 of the Bankruptcy Code (the “Plan”).A copy of the Plan is attached hereto as Exhibit A.Unless otherwise defined herein, capitalized terms used herein have the meanings ascribed thereto in the Plan (see Article I of the Plan entitled “Definitions”). The purpose of this Disclosure Statement is to enable creditors and interest holders of the Debtors whose Claims and Interests are impaired to make an informed decision in exercising their right to vote to accept or reject the Plan. THIS DISCLOSURE STATEMENT CONTAINS INFORMATION THAT MAY BEAR ON YOUR DECISION TO ACCEPT OR REJECT THE PLAN. PLEASE READ THIS DOCUMENT CAREFULLY. On July 3, 2008, the Bankruptcy Court entered an order pursuant to Bankruptcy Code section 1125 (the “Disclosure Statement Order”) approving this Disclosure Statement as containing information of a kind, and in sufficient detail, adequate to enable a hypothetical, reasonable investor, typical of the solicited holders of claims against the Debtors, to make an informed judgment with respect to the acceptance or rejection of the Plan.A copy of the Disclosure Statement Order is included in the materials accompanying this Disclosure Statement. APPROVAL OF THIS DISCLOSURE STATEMENT BY THE BANKRUPTCY COURT DOES NOT CONSTITUTE A DETERMINATION BY THE BANKRUPTCY COURT REGARDING THE FAIRNESS OR MERITS OF THE PLAN. Each holder of a Claim entitled to vote to accept or reject the Plan should read this Disclosure Statement and the Plan in their entirety before voting.No solicitation of votes to accept or reject the Plan may be made except pursuant to this Disclosure Statement and Bankruptcy Code section 1125.No entity entitled to vote on the Plan should rely on any information relating to the Debtors, their business, or the Plan other than that contained in the Disclosure Statement and the exhibits hereto.Unless otherwise indicated, the source of all information set forth herein is the Debtors. After carefully reviewing this Disclosure Statement, including the attached exhibits and schedules, please indicate your acceptance or rejection of the Plan by voting in favor of or against the Plan on the enclosed ballot and returning the same to the address set forth on the ballot, in the enclosed return envelope so that it will be received by the Balloting Agent, no later than 4:00 p.m., Prevailing Central Time, on August 11, 2008. Even if you do not vote to accept the Plan, or if you are the holder of an unimpaired Claim, you may be bound by the Plan if the requisite holders of Claims accept it. The Debtors and the Committee urge you to vote to accept the Plan. TO BE
